Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CONTROL OF COOLANT TEMPERATURE IN ENERGY STORAGE ENCLOSURE

Examiner: Adam Arciero	SN: 16/747,277	Art Unit: 1727	February 7, 2022 

DETAILED ACTION
Applicant’s Response to Restriction has been received on January 11, 2022. Claims 1-20 are currently pending and have been fully considered.

Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on January 11, 2022 is acknowledged. The traversal is on the ground(s) that the process as claimed cannot be practiced by another and materially different apparatus and the apparatus as claimed cannot be used to practice another and materially different process, therefor the prosecution of the inventions lacks serious search/examination burden . This is not found persuasive because the Restriction Requirement provided reasoning for a search and examination burden by showing that the inventions are classified differently and the process as claimed can be practiced by another and materially different apparatus as shown in the Restriction Requirement.
The requirement is still deemed proper and is therefore made FINAL. Accordingly, Claims 1-7 are withdrawn from consideration.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-13 and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krauer et al. (US 2009/0020346 A1).
As to Claims 8 and 15, Krauer et al. discloses a motor vehicle comprising: an electric motor-generator; a battery pack configured to supply current to said motor; and an electronic controller configured to: control charging operations of said battery pack (detect a request and command a rate of charge); determine a dew point inside said battery pack during charging; supply a coolant to the battery pack during charging and regulating a temperature of said coolant during charging to maintain a temperature and humidity (dew point) of the battery pack during charging (Abstract, Fig. 1, and paragraphs [0045, 0056]).
As to Claim 9 and 16, Krauer et al. discloses wherein sensors are used to detect the temperature and humidity of the battery pack (paragraph [0045]). The controller of 
As to Claims 10 and 17, Krauer discloses wherein the sensors sense the temperature and humidity within the battery pack, which reads on the sensors being arranged within a housing of the battery pack (paragraphs [0044-0045]).
As to Claims 11-13 and 18-19, Krauer discloses wherein the batteries are lithium-ion batteries (claim 9) and the controller of Krauer is configured to perform the claimed functions given that the structure (sensors and controller) of Krauer and the present invention is the same.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krauer et al. (US 2009/0020346 A1) in view of King (US 2018/0086224 A1).
As to Claims 14 and 20, Krauer does not specifically disclose wherein the vehicle comprise cabin temperature and humidity sensors.
However, King teaches of a battery powered vehicle, comprising cabin temperature and humidity sensors that provide signal inputs to the controller (paragraphs [0030 and 0032]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the vehicle and battery system of Krauer to comprise cabin temperature and humidity sensors that signal inputs to the controller 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727